         Case 1:02-cr-00348-LTS Document 155 Filed 03/25/20 Page 1 of 1
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew s Plaza
                                                      New York, New York 10007


                                                      March 25, 2020

BY ECF
Honorable Laura Taylor Swain
United States District Judge                   MEMO ENDORSED
Southern District of New York
500 Pearl St.
New York, New York 10007

        Re:    United States v. Jorge Gandia Ortega, 02 Cr. 348-02 (LTS)

Dear Judge Swain:

         On March 12, 2020, the Court directed the Government to respond to a pro se “Request for
Compassionate Release” by the defendant dated February 14, 2020. The Government was ordered
to respond to the request by Thursday, March 26, 2020. The Government respectfully requests
that it be granted until April 25, 2020 to file its response. Defense counsel does not object to this
request.

                                                      Respectfully,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                              By:     _________________________
                                                      Mitzi Steiner
                                                      Assistant United States Attorneys
                                                      (212) 637- 2284

cc:     All counsel of record (by ECF)

      The requested extension is granted. DE # 155
      resolved.

      SO ORDERED.

      /s/Laura Taylor Swain 3/25/2020
      USDJ
